DETAILED ACTION
This office action is in response to amendments filed on 05/05/2022.
Claims 1-20 are pending of which claims 1, 7, 9 and 15 are independent claims.
The present application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180176929 to Ryu (hereinafter “Ryu”) in view of US. Pub. 20210195622 to Kim (hereinafter “Kim”).

Regarding claim 1: Ryu discloses a data communication  method, the method comprising: constructing a beacon frame by an access device (Ryu, see paragraph [0125] The set of enhanced distributed channel access (EDCA) parameters for each AC may be configured to have default values or may be loaded in beacon frame so as to be transmitted from an AP to each STA) , the beacon including a high efficiency (HE) capability element (Ryu, see paragraph[ 0047], FIG. 3, the HE-PPDU for multiple users (MUs) may include a legacy-short training field (L-STF), a legacy-long training field (L-LTF), a legacy-signal (L-SIG), a high efficiency-signal A (HE-SIG A), a high efficiency -signal-B (HE-SIG B), a high efficiency -short training field (HE-STF), a high efficiency -long training field (HE-LTF), a data field (alternatively, an MAC payload), and a packet extension (PE) field, where the respective fields may be transmitted during an illustrated time period (that is, 4 or 8 μs)),  encapsulating, by the access device, the beacon frame into a data unit; the data unit including a legacy preamble and bearer data, and the bearer data including the beacon frame(Ryu, see paragraphs [0279] & [0230], MPDU is encapsulated and the configuration of the Multi-TID A-MPDU may be performed by  a logically aggregating a plurality of encapsulated MPDUs , the wireless device may generate an aggregated-MPDU (A-MPDU). Note: the MPDU is used to carry information instead of the beacon frame); sending the data unit by the access device (Ryu, see paragraph [0218],  an access point sends the data unit using the first subframe header that  may include a first destination address Destination address#1 ( ‘DA#1’), a first source address Source Address#1 SA#1′), and a first length field ( ‘L#1’), which indicates information on the length of a payload (i.e., MSDU#1); wherein a guard interval length of the legacy preamble is a first alternative guard interval length supported by the access device (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval);and a guard interval length of the bearer data is a second alternative guard interval length supported by the access device (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

However, Ryu does not explicitly teach the HE capability element including a field indicating whether each of multiple guard interval lengths is supported by the access device, and the field including multiple indicator bits one, at least indicator bit in the multiple indicator bits indicating whether the access device supports one corresponding guard interval length in the multiple guard interval lengths, and wherein a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the access device supports the 3.2 us guard interval length or not; and a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the access device supports the 0.8 us guard interval length or not and performing data communication with a terminal by using an available guard interval length which is selected from the multiple guard interval lengths and is supported by the access device and the terminal. However, Kim in the same or similar field of endeavor teaches the HE capability element including a field indicating whether each of multiple guard interval lengths is supported by the access device, and the field including multiple indicator bits (Kim, see Table 1, part of HE-SIG-A  bits  B21-B22  that is sent to the UE includes bit value 0 to represent 0.4 μs GI duration, bit value 1 to represent 0.8 μs, bit 2 to represent 1.6 μs GI duration, and bit value 3 to represent 3.2 μs GI duration)one indicator bit in the multiple indicator bits indicating whether the access device supports one guard interval length in the multiple guard interval lengths a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the access device supports the 3.2 us guard interval length or not; and a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the access device supports the 0.8 us guard interval length or not(Kim, see Table 1, the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, Set to 0 to indicate a 1x HE-LTF and 0.8 μs GI; Set to 1 to indicate a 2x HE-LTF and 0.8 μs GI; Set to 2 to indicate a 2x HE-LTF and 1.6 μs GI; Set to 3 to indicate: a 4x HE-LTF and 0.8 μs GI if both the DCM and STBC fields are 1. Neither DCM nor STBC shall be applied if (#Ed) both the DCM and STBC fields are set to 1 to indicate a 4x HE-LTF and 3.2 μs GI) and performing data communication with a terminal by using an available guard interval length which is selected from the multiple guard interval lengths and is supported by the access device and the terminal(Kim, see Table 1, the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, and this information is sent to the UE during configuration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Ryu’s system/method because it would allow an environment which is primarily considered in the next-generation WLAN.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of a spectrum efficiency (Kim; [0003]).
  
Regarding claim 2: Ryu discloses constructing a beacon frame by an access device. However, Ryu does not explicitly teach the method according to claim 1, wherein for each indicator bit of the at least one indicator bit a value of the respective indicator bit being 1 indicates that the access device supports the one guard interval length; and the value of the respective indicator bit being o indicates that the access device does not support the one guard interval length. However, Kim in the same or similar field of endeavor teaches the method according to claim 1, wherein a value of the one indicator bit being 1 indicates that the access device supports the one guard interval length; and the value of the one indicator bit being o indicates that the access device does not support the corresponding guard interval length (Kim, see Table 1, the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, Set to 0 to indicate a 1x HE-LTF and 0.8 μs GI; Set to 1 to indicate a 2x HE-LTF and 0.8 μs GI; Set to 2 to indicate a 2x HE-LTF and 1.6 μs GI; Set to 3 to indicate: a 4x HE-LTF and 0.8 μs GI if both the DCM and STBC fields are 1. Neither DCM nor STBC shall be applied if (#Ed) both the DCM and STBC fields are set to 1 to indicate a 4x HE-LTF and 3.2 μs GI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Ryu’s system/method because it would allow an environment which is primarily considered in the next-generation WLAN.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of a spectrum efficiency (Kim; [0003]).

Regarding claim 3. (New) The method according to claim 1, wherein the second alternative guard interval length is a maximum guard interval length supported by the access device in a standard(Ryu, see paragraph  [0075], the second alternative guard length is where an  IDFT/DFT period applied to each symbol of the first field may be expressed to be N (=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field, that is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 x 4 = 12.8 μs,  and 3.2 μs  is the maximum guard interval; the length of the GI may have various values such as 0.4 μs, 0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

Regarding claim 4: Ryu discloses the method according to claim 3, wherein the standard is 802.11ax and the second alternative guard interval length is 3.2us (Ryu, see paragraph [0075], the length of the GI may have various values such as 0.4 μs, 0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs of which the maximum guard interval is 3.2 μs).

Regarding claim 5: Ryu discloses the  method according to claim 1, wherein the first alternative guard interval length is a maximum guard interval length supported by the access device in a standard(Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs).  

Regarding claim 6: Ryu discloses the method according to claim 5, wherein the first alternative guard interval length is o.8us (Ryu, see paragraph [0075], the length of the GI may have various values such as 0.4 μs, 0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs and the first choice of a guard interval may be 0.8 μs depending the device capability.
 
Regarding claim 7: Ryu discloses a data communication method, comprising: obtaining, by a terminal, a data unit from an access device, the data unit including a legacy preamble and bearer data, the bearer data including a beacon frame (Ryu, see paragraph [0125] The set of enhanced distributed channel access (EDCA) parameters for each AC may be configured to have default values or may be loaded in beacon frame so as to be transmitted from an AP to each STA) the beacon frame including a high efficiency (HE) capability element (Ryu, see paragraph[ 0047], FIG. 3, the HE-PPDU for multiple users (MUs) may include a legacy-short training field (L-STF), a legacy-long training field (L-LTF), a legacy-signal (L-SIG), a high efficiency-signal A (HE-SIG A), a high efficiency -signal-B (HE-SIG B), a high efficiency -short training field (HE-STF), a high efficiency -long training field (HE-LTF), a data field (alternatively, an MAC payload), and a packet extension (PE) field, where the respective fields may be transmitted during an illustrated time period (that is, 4 or 8 μs))
 
However, Ryu does not explicitly teach the HE capability element including a field indicating whether each of multiple guard interval lengths is supported by the access device, and the field including multiple indicator bits, at least one indicator bit in the multiple indicator bits indicating whether the access device supports one corresponding guard interval length in the multiple guard interval lengths; and wherein, a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the access device supports the 3.2 us guard interval length or not; a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the access device supports the o.8 us guard interval length or not; selecting, by the terminal, an available guard interval length supported by the terminal and supported by the access device from the multiple guard interval lengths; and performing, by the terminal, data communication with the access device by using the available guard interval length; wherein for each indicator bit of the at least one indicator bit, a value of the respective indicator bit being 1 indicates that the access device supports the one guard interval length; and the value of the one indicator bit being 0 indicates that the access device does not support the one corresponding guard interval length. However, Kim in the same or similar field of endeavor teaches the HE capability element including a field indicating whether each of multiple guard interval lengths is supported by the access device, and the field including multiple indicator bits, one indicator bit in the multiple indicator bits indicating whether the access device supports one guard interval length in the multiple guard interval lengths (Kim, see Table 1, part of HE-SIG-A  bits  B21-B22  that is sent to the UE includes bit value 0 to represent 0.4 μs GI duration, bit value 1 to represent 0.8 μs, bit 2 to represent 1.6 μs GI duration, and bit value 3 to represent 3.2 μs GI duration); a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the access device supports the 3.2 us guard interval length or not; a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the access device supports the o.8 us guard interval length or not(Kim, see Table 1, the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, Set to 0 to indicate a 1x HE-LTF and 0.8 μs GI; Set to 1 to indicate a 2x HE-LTF and 0.8 μs GI; Set to 2 to indicate a 2x HE-LTF and 1.6 μs GI; Set to 3 to indicate: a 4x HE-LTF and 0.8 μs GI if both the DCM and STBC fields are 1. Neither DCM nor STBC shall be applied if (#Ed) both the DCM and STBC fields are set to 1 to indicate  a 4x HE-LTF and 3.2 μs GI); selecting, by the terminal, an available guard interval length supported by the terminal and supported by the access device from the multiple guard interval lengths Kim, see Table 1, part of HE-SIG-A  bits  B21-B22  that is sent to the UE includes bit value 0 to represent 0.4 μs GI duration, bit value 1 to represent 0.8 μs, bit 2 to represent 1.6 μs GI duration, and bit value 3 to represent 3.2 μs GI duration; and performing, by the terminal, data communication with the access device by using the available guard interval length; wherein for each indicator bit of the at least one indicator bit, a value of the respective indicator bit being 1 indicates that the access device supports the one corresponding guard interval length; and the value of the one indicator bit being 0 indicates that the access device does not support the one corresponding guard interval length((Kim, see Table 1, the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, Set to 0 to indicate a 1x HE-LTF and 0.8 μs GI; Set to 1 to indicate a 2x HE-LTF and 0.8 μs GI; Set to 2 to indicate a 2x HE-LTF and 1.6 μs GI; Set to 3 to indicate: a 4x HE-LTF and 0.8 μs GI if both the DCM and STBC fields are 1. Neither DCM nor STBC shall be applied if (#Ed) both the DCM and STBC fields are set to 1 to indicate a 4x HE-LTF and 3.2 μs GI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Ryu’s system/method because it would allow an environment which is primarily considered in the next-generation WLAN.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of a spectrum efficiency (Kim; [0003]).

Regarding claim 8: Ryu discloses the  method according to claim 7, wherein a guard interval length of the legacy preamble is a first alternative guard interval length supported by the access device (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval), and a guard interval length of the bearer data is a second alternative guard interval length supported by the access device (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).
  
Regarding claim 9. (New) An apparatus, comprising: a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions, which when executed by the processor, cause the apparatus to: construct a beacon frame, wherein the beacon frame (Ryu, see paragraph [0125] The set of enhanced distributed channel access (EDCA) parameters for each AC may be configured to have default values or may be loaded in beacon frame so as to be transmitted from an AP to each STA) the includes a high efficiency (HE) capability element (Ryu, see paragraph[ 0047], FIG. 3, the HE-PPDU for multiple users (MUs) may include a legacy-short training field (L-STF), a legacy-long training field (L-LTF), a legacy-signal (L-SIG), a high efficiency-signal A (HE-SIG A), a high efficiency -signal-B (HE-SIG B), a high efficiency -short training field (HE-STF), a high efficiency -long training field (HE-LTF), a data field (alternatively, an MAC payload), and a packet extension (PE) field, where the respective fields may be transmitted during an illustrated time period (that is, 4 or 8 μs)), encapsulate the beacon frame into a data unit, wherein the data unit includes a legacy preamble and bearer data, and the bearer data includes the beacon frame(Ryu, see paragraph [0279] & [0230],, the configuration of the Multi-TID A-MPDU may not be authorized through a Multi-TID Aggregation Support field of Multi-TID Support field of a HE capability element, and a logically aggregating a plurality of encapsulated MPDUs , the wireless device may generate an Aggregated-MPDU (A-MPDU) . Note: the MPDU is used to carry information instead of the beacon frame); and send the data unit(Ryu, see paragraph [0218],  an access point sends the data unit using the first subframe header that  may include a first destination address Destination address#1 ( ‘DA#1’), a first source address Source Address#1 SA#1′), and a first length field ( ‘L#1’), which indicates information on the length of a payload (i.e., MSDU#1); and wherein a guard interval length of the legacy preamble is a first alternative guard interval length supported by the apparatus (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval), and a guard interval length of the bearer data is a second alternative guard interval length supported by the apparatus (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

However, Ryu does not explicitly teach the HE capability element includes a field indicating whether each of multiple guard interval lengths is supported by the apparatus; and the field includes multiple indicator bits, at least one indicator bit in the multiple indicator bits indicating whether the apparatus supports one corresponding guard interval length in the multiple guard interval lengths; and wherein a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the apparatus supports the 3.2 us guard interval length or not;  and a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the apparatus supports the o.8 us guard interval length or not; and perform data communication with a terminal by using an available guard interval length which is selected from the multiple guard interval lengths and is supported by the apparatus and the terminal. However, Kim in the same or similar field of endeavor teaches the HE capability element including a field indicating whether each of multiple guard interval lengths is supported by the access device, and the field including multiple indicator bits, at least one indicator bit in the multiple indicator bits indicating whether the access device supports one corresponding guard interval length in the multiple guard interval lengths (Kim, see Table 1, part of HE-SIG-A  bits  B21-B22  that is sent to the UE includes bit value 0 to represent 0.4 μs GI duration, bit value 1 to represent 0.8 μs, bit 2 to represent 1.6 μs GI duration, and bit value 3 to represent 3.2 μs GI duration); and wherein a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the access device supports the 3.2 us guard interval length or not; and a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the access device supports the o.8 us guard interval length or not(Kim, see Table 1, the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, Set to 0 to indicate a 1x HE-LTF and 0.8 μs GI; Set to 1 to indicate a 2x HE-LTF and 0.8 μs GI; Set to 2 to indicate a 2x HE-LTF and 1.6 μs GI; Set to 3 to indicate: a 4x HE-LTF and 0.8 μs GI if both the DCM and STBC fields are 1. Neither DCM nor STBC shall be applied if (#Ed) both the DCM and STBC fields are set to 1 to indicate  a 4x HE-LTF and 3.2 μs GI); and send the data unit and perform data communication with a terminal by using an available guard interval length which is selected from the multiple guard interval lengths and is supported by the apparatus and the terminal (Kim, see Table 1, part of HE-SIG-A  bits  B21-B22  that is sent to the UE includes bit value 0 to represent 0.4 μs GI duration, bit value 1 to represent 0.8 μs, bit 2 to represent 1.6 μs GI duration, and bit value 3 to represent 3.2 μs GI duration; and the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, Set to 0 to indicate a 1x HE-LTF and 0.8 μs GI; Set to 1 to indicate a 2x HE-LTF and 0.8 μs GI; Set to 2 to indicate a 2x HE-LTF and 1.6 μs GI; Set to 3 to indicate: a 4x HE-LTF and 0.8 μs GI if both the DCM and STBC fields are 1. Neither DCM nor STBC shall be applied if (#Ed) both the DCM and STBC fields are set to 1 to indicate a 4x HE-LTF and 3.2 μs GI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Ryu’s system/method because it would allow an environment which is primarily considered in the next-generation WLAN.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of a spectrum efficiency (Kim; [0003]).

Regarding claim 10: Ryu discloses constructing a beacon frame by an access device. However, Ryu does not explicitly teach the apparatus according to claim 9, wherein for each indicator bit of the at least one indicator bit, a value of the one indicator bit being 1 indicates that the apparatus supports the one guard interval length; and the value of the respective indicator bit being o indicates that the apparatus does not support the one corresponding  guard interval length. However, Kim in the same or similar field of endeavor teaches the apparatus according to claim 9, wherein a value of the one indicator bit being 1 indicates that the apparatus supports the one guard interval length; and the value of the one indicator bit being o indicates that the apparatus does not support the one corresponding guard interval length (Kim, see Table 1, part of HE-SIG-A  bits  B21-B22  that is sent to the UE includes bit value 0 to represent 0.4 μs GI duration, bit value 1 to represent 0.8 μs, bit 2 to represent 1.6 μs GI duration, and bit value 3 to represent 3.2 μs GI duration. Note: a guard interval has to be supported and there is bit value for not supporting a GI interval, if a GI interval is not support, it bit representation in B21-B22 is not present). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Ryu’s system/method because it would allow an environment which is primarily considered in the next-generation WLAN.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of a spectrum efficiency (Kim; [0003]).

Regarding claim 11: Ryu discloses the  apparatus e according to claim 9, wherein the second alternative guard interval length is a maximum guard interval length supported by the apparatus in a standard(Ryu, see paragraph  [0075], the second alternative guard length is where an  IDFT/DFT period applied to each symbol of the first field may be expressed to be N (=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field, that is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 x 4 = 12.8 μs,  and 3.2 μs  is the maximum guard interval; the length of the GI may have various values such as 0.4 μs, 0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).
  
Regarding claim 12: Ryu discloses the apparatus according to claim 11, wherein the standard is 802.11ax and the second alternative guard interval length is 3.2us (Ryu, see paragraph [0075], the length of the GI may have various values such as 0.4 μs, 0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs of which the maximum guard interval is 3.2 μs).

 Regarding claim 13: Ryu discloses the  apparatus according to claim 9, wherein the first alternative guard interval length is a maximum guard interval length supported by the apparatus in a standard(Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval).  

Regarding claim 14: Ryu discloses the apparatus according to claim 13, wherein the first alternative guard interval length is o.8us (Ryu, see paragraph [0075], the length of the GI may have various values such as 0.4 μs, 0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs and the first choice of a guard interval may be 0.8 μs depending the device capability).
  
Regarding claim 15: Ryu discloses a terminal, comprising: a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions, which when executed by the processor, cause the terminal to: select an available guard interval length supported by the terminal and supported by an access device from multiple guard interval lengths; obtain a data unit from the access device, wherein the data unit includes a legacy preamble and bearer data, the bearer data includes a beacon frame, wherein the beacon frame (Ryu, see paragraph [0125] The set of enhanced distributed channel access (EDCA) parameters for each AC may be configured to have default values or may be loaded in beacon frame so as to be transmitted from an AP to each STA) includes a high efficiency (HE) capability element (Ryu, see paragraph[ 0047], FIG. 3, the HE-PPDU for multiple users (MUs) may include a legacy-short training field (L-STF), a legacy-long training field (L-LTF), a legacy-signal (L-SIG), a high efficiency-signal A (HE-SIG A), a high efficiency -signal-B (HE-SIG B), a high efficiency -short training field (HE-STF), a high efficiency -long training field (HE-LTF), a data field (alternatively, an MAC payload), and a packet extension (PE) field, where the respective fields may be transmitted during an illustrated time period (that is, 4 or 8 μs)),  the HE capability element includes a field indicating whether each of the multiple guard interval lengths is supported by the access device; the field includes multiple indicator bits, at least one indicator bit in the multiple indicator bits indicating whether the access device supports one corresponding guard interval length in the multiple guard interval lengths(Ryu, see paragraph  [0075], the length of the GI may have various values such as 0.4 μs, 0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs and the first choice of a  guard interval may be 0.8 μs depending the device capability.

However, Ryu does not explicitly teach wherein,  a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the access device supports the 3.2 us guard interval length or not; a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the access device supports the 0.8 us guard interval length or not; and perform data communication with the access device by using the available guard interval length; wherein for each indicator bit of the at least one indicator bit, a value of the one indicator bit being 1 indicates that the access device supports the one guard interval length; and the value of the one indicator bit being 0 indicates that the access device does not support the one guard interval length. However, Kim in the same or similar field of endeavor teaches a first bit in the multiple indicator bits corresponds to a 3.2 us guard interval length and indicates whether the access device supports the 3.2 us guard interval length or not; a second bit in the multiple indicator bits corresponds to a o.8 us guard interval length and indicates whether the access device supports the 0.8 us guard interval length or not(Kim, see Table 1, when  part of HE-SIG-A  bits  B21-B22  are set  to a value of 1 GI 0.8 μs is used and when the value 3 a 3.2 μs GI is used ; and perform data communication with the access device by using the available guard interval length; wherein for each indicator bit of the at least one indicator bit, a value of the respective indicator bit being 1 indicates that the access device supports the one guard interval length; and the value of the respective indicator bit being 0 indicates that the access device does not support the one guard interval length Kim, see Table 1, the device capability plays a factor for choosing the guard interval, already the guard interval for the device is known by the access point and the access point sends to the UE as  part of HE-SIG-A  bits  B21-B22  that contains indication information on GI + LTF  with size 2  bits  and Indicates the GI duration and HE-LTF size, Set to 0 to indicate a 1x HE-LTF and 0.8 μs GI; Set to 1 to indicate a 2x HE-LTF and 0.8 μs GI; Set to 2 to indicate a 2x HE-LTF and 1.6 μs GI; Set to 3 to indicate: a 4x HE-LTF and 0.8 μs GI if both the DCM and STBC fields are 1. Neither DCM nor STBC shall be applied if (#Ed) both the DCM and STBC fields are set to 1 to indicate a 4x HE-LTF and 3.2 μs GI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Ryu’s system/method because it would allow an environment which is primarily considered in the next-generation WLAN.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of a spectrum efficiency (Kim; [0003]).

Regarding claim 16: Ryu discloses the  terminal according to claim 15, wherein a guard interval length of the legacy preamble is a first alternative guard interval length supported by the access device (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval), and a guard interval length of the bearer data is a second alternative guard interval length supported by the access device (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

Regarding claim 17: Ryu discloses the method according to claim 1, wherein the first alternative guard interval length is supported by the access device in a first standard (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval), and the second alternative guard interval length supported by the access device in a second standard (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

Regarding claim 18: Ryu discloses the method according to claim 8, wherein the first alternative guard interval length is supported by the access device in a first standard (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval), and the second alternative guard interval length supported by the access device in a second standard (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

Regarding claim 20: Ryu discloses the apparatus according to claim 9, wherein the first alternative guard interval length is supported by the apparatus in a first standard (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval), and the second alternative guard interval length supported by the apparatus in a second standard (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

Regarding claim 20: Ryu discloses the terminal according to claim 16, wherein the first alternative guard interval length is supported by the access device in a first standard (Ryu, see paragraph [0074], a subcarrier space/subcarrier spacing may have a size which is 1/N times (N is the natural number, e.g., N=4, the subcarrier spacing is set to 78.125 kHz) the subcarrier space used in the legacy wireless LAN system, That is, subcarrier spacing having a size of 312.5 kHz, which is legacy subcarrier spacing may be applied to the first field of the HE PPDU and a subcarrier space having a size of 78.125 kHz may be applied to the second field of the HE PPDU, where a PPDU may be expressed as 1/78.125kHz = 12.8μs or a guard interval of 1/312.5kHz = 3.2 μs, for the second alternative guard interval), and the second alternative guard interval length supported by the access device in a second standard (Ryu, see paragraph [0075],  Alternatively, an IDFT/DFT period applied to each symbol of the first field may be expressed to be N(=4) times shorter than the IDFT/DFT period applied to each data symbol of the second field. That is, the IDFT/DFT length applied to each symbol of the first field of the HE PPDU may be expressed as 3.2 μs and the IDFT/DFT length applied to each symbol of the second field of the HE PPDU may be expressed as 3.2 μs*4 (=12.8 μs), and the length of the OFDM symbol may be a value acquired by adding the length of a guard interval (GI) to the IDFT/DFT length, and the length of the GI may have various values such as 0.4 μs,0.8 μs, 1.6 μs, 2.4 μs, and 3.2 μs).

Response to Arguments
Applicant remarked that the primary reference prior art used has effective filing date later than the instant application, Examiner investigated the merit of the remarks and found that the claimed features by the instant application , as disclosed by the standard body of IEEE 802.11,  approved by TG motion on November 2014 and PCT/CN2014/087403 was filed on 09/25/2014  one month before TG  of IEEE 802.11 approved a motion for January 13, 2015 revision that lasted until May 25, 2016. The short interval between November 2014  of the first meeting and the September 25, 2014 raised doubt on the featured claims, please see the attached document titled 11-15-0132-00ax-spec-framework. Applicant has to show any relevant  document that is submitted to the TG body that indicated the featured claims are owned and invented by the applicant. Examiner has colored in red the issues to be addressed in the attached  standard document  titled 11-15-0132-00ax-spec-framework. For now examiner respectfully indicates the reference prior art in question that is used in the office action  is valid until further  the evidence requested is furnished.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476